Exhibit 10.9.11

Confidential Treatment Requested. Confidential treatment has been requested for
portions of this exhibit. The copy filed herewith omits the information subject
to the confidentiality request. Omissions are designated as “[Redacted].” A
complete version of this exhibit has been filed separately with the Securities
and Exchange Commission.

SEVENTH AMENDMENT TO

CREDIT CARD PROGRAM AGREEMENT

This SEVENTH AMENDMENT TO CREDIT CARD PROGRAM AGREEMENT (this “Seventh
Amendment”) is effective as of February 26, 2010 (the “Effective Date”), by and
among Macy’s, Inc., f/k/a Federated Department Stores, Inc., a Delaware
corporation, (“Macy’s, Inc.”), FDS Bank, a federally-chartered stock savings
bank (“FDS Bank”), Macy’s Credit and Customer Services, Inc., f/k/a FACS Group,
Inc., an Ohio corporation (“MCCS”), Macy’s West Stores, Inc., f/k/a Macy’s
Department Stores, Inc., an Ohio corporation (“Macy’s”), Bloomingdale’s, Inc.,
an Ohio corporation (“Bloomingdale’s”) (collectively the “Macy’s Companies”),
and Department Stores National Bank, a national banking association, as assignee
of Citibank, N.A. (“Bank”).

WHEREAS, the Macy’s Companies and Bank are parties to a certain Credit Card
Program Agreement dated as of June 1, 2005, as amended pursuant to amendments
effective October 24, 2005 and May 19, 2006, pursuant to restated letter
agreements effective December 18, 2006, March 22, 2007, April 6, 2007 and
June 1, 2007, pursuant to a restated amendment effective February 3, 2008, and
pursuant to an amendment (the “Fifth Amendment”) effective January 1, 2009 and
an amendment (the “Sixth Amendment”) effective June 1, 2009, respectively (as so
amended, the “Program Agreement”), whereby Bank and the Macy’s Companies operate
a credit card program (the “Program”), as more fully described in the Program
Agreement;

WHEREAS, American Express Travel Related Services Company, Inc., a New York
corporation having its principal office at 200 Vesey Street, New York, NY 10285
(“AMEX”), Macy’s, Inc., and MCCS have entered into an Exclusive Co-Branded Card
Agreement dated February 26, 2010 (the “MCCS Agreement”), pursuant to which AMEX
is designated for a seven (7) year period as the exclusive payment card network
in the United States and its Territories for general purpose credit and charge
cards bearing the name and/or logos of the MCCS retailers, all as more
particularly set forth in the MCCS Agreement;

WHEREAS, DSNB and AMEX have entered into a Card Issuer Agreement dated
February 26, 2010 (the “CIA”);

WHEREAS, AMEX, DSNB, Macy’s, Inc., and MCCS have entered into an Acknowledgement
Agreement made as of February 26, 2010 (the “Acknowledgement Agreement”);

WHEREAS, the parties hereto desire to amend the Program Agreement in accordance
with Section 18.5 of the Program Agreement, effective as of the Effective Date.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto, intending to be legally
bound, agree as follows:



--------------------------------------------------------------------------------

1. Defined Terms. Capitalized terms used without definition in this Seventh
Amendment have the meanings assigned to them in the Program Agreement. For the
avoidance of doubt, “MCCS” as used herein means Macy’s Credit and Customer
Services, Inc.

2. Certain Provisions regarding Cardholder Association Contract. DSNB and the
Macy’s Companies agree as set forth in the attached Schedule 1 with respect to
the MCCS Agreement, the CIA, and the Acknowledgement Agreement.

3. Capacity; Authorization; Validity.

(a) Macy’s, Inc. hereby represents and warrants to Bank as of the date hereof
that:

(i) Each Macy’s Company has all necessary corporate or similar power and
authority to (A) execute and enter into this Seventh Amendment and (B) perform
the obligations required of such Macy’s Company hereunder and the other
documents, instruments and agreements to be executed and delivered by such
Macy’s Company pursuant hereto.

(ii) The execution and delivery by the Macy’s Companies of this Seventh
Amendment and all documents, instruments and agreements executed and delivered
by the Macy’s Companies pursuant hereto, and the consummation by the Macy’s
Companies of the transactions specified herein, have been duly and validly
authorized and approved by all necessary corporate or similar actions of the
Macy’s Companies.

(iii) This Seventh Amendment (A) has been duly executed and delivered by the
Macy’s Companies, (B) constitutes the valid and legally binding obligation of
the Macy’s Companies, and (C) is enforceable against the Macy’s Companies in
accordance with its terms (subject to applicable bankruptcy, insolvency,
reorganization, receivership or other laws affecting the rights of creditors
generally and by general equity principles including those respecting the
availability of specific performance).

(b) Bank hereby represents and warrants to the Macy’s Companies as of the date
hereof:

(i) Bank has all necessary corporate or similar power and authority to
(A) execute and enter into this Seventh Amendment and (B) perform the
obligations required of it hereunder and the other documents, instruments and
agreements to be executed and delivered by Bank pursuant hereto.

(ii) The execution and delivery by Bank of this Seventh Amendment and all
documents, instruments and agreements executed and delivered by Bank pursuant
hereto, and the consummation by Bank of the transactions specified herein, has
been duly and validly authorized and approved by all necessary corporate or
similar actions of Bank.

(iii) This Seventh Amendment (A) has been duly executed and delivered by Bank,
(B) constitutes the valid and legally binding obligation of Bank and (C) is
enforceable against Bank in accordance with its terms (subject to applicable
bankruptcy, insolvency, reorganization, receivership or other laws affecting the
rights of creditors generally and by general equity principles including those
respecting the availability of specific performance).



--------------------------------------------------------------------------------

4. Effect of Amendment. This Seventh Amendment is effective as of the Effective
Date and is hereby incorporated into and made a part of the Program Agreement.
Except as amended by this Seventh Amendment, all terms and provisions of the
Program Agreement, including without limitation, Schedule 9.3 (c), shall
continue and remain in full force and effect and binding upon the parties
thereto.

5. Binding Effect. This Seventh Amendment shall be binding in all respects and
inure to the benefit of the successors and permitted assigns of the parties
hereto.

6. Governing Law. This Seventh Amendment and all rights and obligations
hereunder, including matters of construction, validity and performance, shall be
governed by and construed in accordance with the laws of the State of Delaware
applicable to contracts made to be performed within such State and applicable
federal law.

7. Counterparts/Facsimiles. This Seventh Amendment may be executed in any number
of counterparts, all of which together shall constitute one and the same
instrument, but in making proof of this Seventh Amendment, it shall not be
necessary to produce or account for more than one such counterpart. Any
facsimile of an executed counterpart shall be deemed an original.

[Signatures appear on following page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties hereto has caused this Seventh Amendment
to be duly executed as of the date first above written.

 

  DEPARTMENT STORES NATIONAL BANK, By:   /s/ Scott Christensen  

Name: Scott Christensen

Title: Vice President

 

  MACY’S, INC. By:   /s/ Dennis J. Broderick  

Name: Dennis J. Broderick

Title: Executive Vice President, General Counsel and Secretary

 

  FDS BANK By:   /s/ Susan R. Robinson  

Name: Susan R. Robinson

Title: Treasurer

 

  MACY’S CREDIT AND CUSTOMER SERVICES, INC. By:   /s/ Dennis J. Broderick  

Name: Dennis J. Broderick

Title: Vice President

 

  MACY’S WEST STORES, INC. By:   /s/ Dennis J. Broderick  

Name: Dennis J. Broderick

Title: President

 

  BLOOMINGDALES, INC. By:   /s/ Dennis J. Broderick  

Name: Dennis J. Broderick

Title: Vice President



--------------------------------------------------------------------------------

SCHEDULE 1 to Seventh Amendment to Program Agreement

The parties hereto agree as follows:

(a) From and after the Effective Date of the MCCS Agreement (as defined in the
MCCS Agreement), the MCCS Agreement, together with all schedules, appendices,
and exhibits attached thereto, is the Card Association Contract under the
Program Agreement; provided, however that, during the period commencing on the
Effective Date of the MCCS Agreement and continuing through the date of
expiration or termination of the agreement dated as of October 1, 2006 between
DSNB and Visa U.S.A. Inc. (the “New Co-Brand Card Agreement”), the New Co-Brand
Card Agreement and the MCCS Agreement shall each be the Card Association
Contract under the Program Agreement. DSNB hereby authorizes MCCS to perform, as
service provider under the Program Agreement, the obligations of MCCS as set
forth in the MCCS Agreement as of the Effective Date thereof, including without
limitation its obligations with respect to conversion, launch and exclusivity
thereunder and the on-going issuance and maintenance of co-branded cards and
underlying accounts under the Program Agreement.

 

(b) [Redacted].

(c) All costs and expenses incurred or expended by or on behalf of MCCS or
Macy’s, Inc. to perform their obligations as set forth in and required by the
MCCS Agreement, including without limitation, to prepare for and achieve launch
and conversion, and for the ongoing maintenance of the Co-Branded Card Business
(as that term is defined in the MCCS Agreement), shall be treated as expenses of
the Program.

(d) MCCS /Macy’s Inc. and DSNB will negotiate in good faith to agree upon a plan
for customer communication relating to the conversion that shall include, but
not be limited to, [Redacted].

(e) [Redacted].